                     Case 1:19-cv-05448-LJL Document 17 Filed 11/13/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               11/13/2020
                                                                       :
MARCUS EUGENE DASH,                                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      19-cv-5448 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
DOWNSTATE CORRECTIONAL FACILITY, et al.,                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

       Plaintiff is proceeding pro se and in forma pauperis. The New York State Office of the Attorney
General has represented, at Dkt. No. 12, that it requires additional information in order to assist in identifying
the John Doe Defendant named in this case. Accordingly, it is hereby ORDERED that:

        Within thirty days of this order, Plaintiff must provide the New York State Attorney General with any
more detailed information he has that could assist the New York State Attorney General in identifying John
Doe, including a physical description of John Doe and a more specific date in June that he was examined by
John Doe, if the Plaintiff has that information. The New York State Attorney General has also represented that
if the Plaintiff is able to more specifically identify the location within the facility at which he was examined,
beyond “medical cubicle,” it may also assist them in identifying the individual. Until the John Doe Defendant
is identified, service cannot be effected and the case cannot proceed further.

        Plaintiff shall mail a letter containing the information above as well as the case number, 19cv5448,
to the Pro Se Intake Unit at the following address:

        Pro Se Intake Unit
        40 Foley Square
        New York, NY
        10007

         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff, along with a copy of
the letter filed at Dkt. No. 12. The Clerk of Court is also respectfully directed to mail a copy of this Order to the
New York State Attorney General at 28 Liberty Street, New York, NY 10005.

        SO ORDERED.


Dated: November 13, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
